DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the reference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the reference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19-20, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantell et al (U.S. Pat. 9,844,961)
Regarding claims 1, 24, a method of operating a single pass production line printer, wherein a single pass ink jet is positioned along a production line, the single pass inkjet configured to print on a print medium as the print medium is passed through the single pass inkjet (Figure 1; Column 5, Lines 8-34)
Identifying, via a scan of an image printed (scanned image data using optical sensor 54) on a print medium generated by a line scan camera positioned along the production line after the single pass ink jet (Figure 1; Column 2, Lines 9-33; Column 8, Line 54 – Column 9, Line 12; Column 9, Lines 46-61), a region (where test pattern is printed) within the print medium that is uniquely defined by identifying marks (360, 362; Figure 3) placed within a grid comprising the line printers cross-process direction and the line printers process/print output direction (Abstract; Column 2, Lines 9-33)
Locating individual regions of interest within the print medium (scanned image data is generated); and orienting a view of the print medium as captured by the scan for any of skew, zoom, and rotation (Column 9, Lines 36-45)
Regarding claims 2, 25, the identifying marks on the print medium comprise any of dots, squares, or triangles (Figure 3)
Regarding claim 19, identifying missing nozzles from the digital san in the identified region (Column 19, Lines 4-10)
Regarding claim 20, determining a nozzle has not printed satisfactorily during the printing operation and compensating with other nozzles on subsequent print media (Column 19, Lines 4-10)
Regarding claim 23, automatically performing corrective action to the single pas ink jet to remedy future errors (Column 19, Lines 4-10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Kido (U.S. Pub. 2012/0194600)
Regarding claim 10, Kido discloses it is known in the art to use a reference as a model print image to compare the printed image (Figure 1; Paragraph 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kido into the device of Mantell, for the purpose of confirming the ejection state of the print head
Regarding claim 12, Kido discloses identifying a defect within an identified region on the print medium based on the comparison of the scan of ht print medium to the reference (Figure 1; Paragraph 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kido into the device of Mantell, for the purpose of confirming the ejection state of the print head
Regarding claim 30, Kido discloses programmed instructions to repeatedly evaluate (will be performed multiples times when multiple print operations are performed) the single pass ink jet performance based on scans of each of the series of print products and identify errors on the print product based on a reference, wherein the reference is based on the set of custom print instructions (Figure 1; Paragraph 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kido into the device of Mantell, for the purpose of confirming the ejection state of the print head


Claim(s) 14, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Picciotto et al (U.S. Pub. 2009/0079780)
Regarding claim 14, Picciotto discloses comparing the scan to a diagnostic target reference and identify printer performance issues including any of: nozzle jetting performance; printer alignment; or uniformity of density produced by print heads (Abstract; Paragraph s0025, 0029)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Picciotto into the device of Mantell, for the purpose of improving the printed image
Regarding claim 31, Picciotto discloses nozzle configuration instructions configured to effect nozzle compensation of a plurality of nozzles on the single pass ink jet in response to identification of the defect (Paragraph 0029)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Picciotto into the device of Mantell, for the purpose of improving the printed image

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Peek (U.S. Pub. 2016/0283833)
Regarding claims 21-22, Peek discloses pausing the printing operation and allowing the user to confirm if the print job should be stopped or to override the error (Paragraph 0046)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Peek into the device of Mantell, for the purpose of alerting the operator to potential errors during the print operation

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Otsuki et al (U.S. Pub. 2010/0296854)
Regarding claim 32, Ostuski discloses a user interface wherein a user can input a number of copies (copy count) (Paragraphs 0029, 0101)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Otsuki into the device of Mantell, for the purpose of determining a number of copies to print

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Nolting et al (U.S. Pub. 2016/0129709)
Regarding claim 33, Nolting discloses when one or more defects are detected, the defective sheet is transported to the reject tray (Paragraph 0085).  Therefore once the sheets have been scanned and compared, as disclosed by Kido, it would be obvious to transport the defective sheets to the reject tray as taught by Nolting
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Nolting into the device of Mantell, for the purpose of removing and separating the defective sheets from the non-defective sheets

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell et al (U.S. Pat. 9,844,961) in view of Ito (U.S. Pub. 2011/0096119)
Regarding claim 34, Ito discloses a guide/rack (75) which enables the camera to move to and away from the production line/conveyance area wherein the user will have the ability to have access to the apparatus and camera (Figure 4; Paragraph 0075)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ito into the device of Mantell, for the purpose of positioning the camera over the conveyed substrate
Regarding claim 35, Ito discloses the line scan camera is positioned substantially perpendicularly to the production line and extends substantially across the production line (Figure 4; Paragraph 0075)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ito into the device of Mantell, for the purpose of positioning the camera over the conveyed substrate

Allowable Subject Matter
Claims 3-9, 11, 13, 15-18, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 8, 2022